DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species III(C)(b) in the reply filed on 6/2/2022 is acknowledged.  Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 19, it is not clear how the actuation member itself translates the adjustment arm/ratchet arm.  As disclosed, the actuation member removes a pawl from the ratchet arm (see Figs. 8A-B, for example), which unlocks the adjustment arm/ratchet arm and allows it to be moved between different configurations, but the actuation member does not itself translate the adjustment arm/ratchet arm.  It is recommended that claims 17 and 19 be amended to read “thereby allowing for translating of the adjustment arm/ratchet arm” or something similar.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON 1UP
Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 1UP USA Bike Rack Review (“1UP”).
Regarding claim 1, 1UP discloses a bicycle carrier, comprising: a base (Annotated Fig. 1 below) configured to support a bicycle; a wheel securement arm having a free end and a fixed end (Annotated Fig. 1 below), wherein the fixed end is rotatably coupled to the base (Annotated Fig. 1 below); and a connection assembly coupled to the wheel securement arm and fixed to the base (Annotated Fig. 1 below), the connection assembly being configured to rotate the wheel securement arm about the base (see 1UP Screenshot 2 – by pulling up on the handle, the ratchet is released and the handle can be moved inward or outward to adjust the position of the wheel securement arm).

    PNG
    media_image1.png
    435
    562
    media_image1.png
    Greyscale

1UP Annotated Fig. 1
Regarding claim 2, 1UP discloses wherein the base comprises a first end and a second end (at left side/right side of vehicle), and wherein the fixed end of the wheel securement arm is coupled to the first end of the base (annotated Fig. 1 above).
Regarding claim 3, 1UP discloses wherein the connection assembly comprises a rod (annotated Fig. 1 above).
Regarding claim 12, 1UP discloses an actuation member coupled to the connection assembly (annotated Fig. 1 above).
Regarding claim 13, 1UP discloses wherein the actuation member comprises a lever configured to release the connection assembly and thereby allow rotation of the wheel securement arm (see 1UP screenshots 2 and 3).
Regarding claim 14, 1UP discloses wherein the actuation member comprises a handle (see 1UP screenshots).

REJECTION BASED ON PHILLIPS
Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,833,074 to Phillips.
Regarding claim 1, Phillips discloses a bicycle carrier, comprising: a base (1) configured to support a bicycle; a wheel securement arm (2) having a free end and a fixed end, wherein the fixed end is rotatably coupled to the base (Fig. 1); and a connection assembly (5) coupled to the wheel securement arm and fixed to the base (at 7 – Fig. 3),  the connection assembly being configured to rotate the wheel securement arm about the base (Figs. 3-4).
Regarding claim 2, Phillips discloses wherein the base comprises a first end and a second end, and wherein the fixed end of the wheel securement arm is coupled to the first end of the base (Fig. 1).
Regarding claim 3, Phillips discloses wherein the connection assembly comprises a rod (Fig. 1).
Regarding claim 12, Phillips discloses an actuation member (6) coupled to the connection assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of US Patent 6,439,397 to Reeves.
Regarding claim 4, Phillips discloses wherein the connection assembly comprises an arm (5), the arm being coupled to the wheel securement arm (at 9) and rotatably coupled to the base (at 7).  Phillips fails to disclose the arm being a ratchet arm.  However, Reeves discloses a bicycle carrier with a slide adjustment arm that is a ratchet arm (18/22) and includes a ratcheting assembly (24).  It would have been obvious to one of ordinary skill to have used ratchet arms in Phillips because doing so only involves a simple substitution of one known, equivalent adjustable arm (ratchet arm) for another (screw arm) to obtain predictable results.  In the combination, the ratchet arm (18 – Reeves) would be anchored at the lower pivot point at the base, and the ratcheting assembly (24 – Reeves) would be movable and would be pivotally attached to the wheel securement arm (at 9 – Phillips).
Regarding claim 5, the combination from claim 4 discloses wherein the ratchet arm comprises a ratcheting assembly (24 - Reeves).
Regarding claim 6, the combination from claim 4 discloses wherein the ratcheting assembly is configured to engage a toothed surface (20 – Reeves).
Regarding claim 7, the combination from claim 4 discloses wherein the toothed surface is disposed on an exterior surface of the ratchet arm (see teeth 20 in Reeves, which are on the exterior surface).
Regarding claim 18, the combination from claim 4 discloses a method of operating a bicycle carrier, comprising: engaging an actuation member (24 – Reeves), wherein engaging the actuation member disengages a ratcheting assembly (Reeves 20/24) coupled to a ratchet arm (5 – Phillips, changed to ratchet adjustment by Reeves); and rotating a wheel securement arm (2 – Phillips) coupled to the ratchet arm in a first direction about an attachment point (Phillips – rotating 2 to the open configuration), wherein rotating the wheel securement arm in the first direction increases a length of the ratchet arm (Phillips Figs. 3-4).
Regarding claim 19, the combination from claim 4 discloses wherein the engaging the actuation member translates the ratchet arm thereby allowing rotation of the wheel securement arm (engaging the actuation member (24 – Reeves) allows the ratchet arm to translate and allows rotation of the wheel securement arm).
Regarding claim 20, the combination from claim 4 discloses rotating the wheel securement arm in a second direction to contact a bicycle wheel with the wheel securement arm (Phillips Col. 4, lines 56-59).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of 1UP.
Regarding claim 15, Phillips discloses a bicycle carrier, comprising: a base (1 – Phillips) configured to support a bicycle, the base comprising a first end and a second end; a wheel securement arm (2 – Phillips) having a free end and a fixed end, wherein the fixed end is rotatably coupled to the first end of the base at a first attachment point (at 4 - Phillips); and an adjustment arm (5 – Phillips) rotatably coupled to the base at a second attachment point (at 7 – Phillips) and coupled to the wheel securement arm at a third attachment point (at 9 – Phillips), wherein, in a closed configuration, the third attachment point is disposed longitudinally between the first attachment point and the second attachment point (Phillips Fig. 4).  Phillips fails to disclose the first attachment point being between the second and third attachment points in a loading configuration.  However, 1UP discloses a bicycle carrier in which the wheel securement arm is rotated past vertical in the loading configuration (see annotated Fig. 1 above).  It would have been obvious to one of ordinary skill to have made Phillips’ wheel securing arm to rotate past vertical in the loading configuration because it would accommodate a wider range of bicycle sizes (longer bicycles, for example).  In the combination, the first attachment point is disposed longitudinally between the second attachment point and the third attachment point (Phillips Fig. 3 – with 2 rotated farther left past vertical by 1UP).
Regarding claim 16, Phillips discloses wherein, in the loading configuration, a length of the adjustment arm from the second attachment point to the third attachment point is greater than in the closed configuration (Phillips Figs. 3-4).
Regarding claim 17, Phillips discloses an actuation member (6) coupled to the adjustment arm and configured to release the adjustment arm thereby translating the adjustment arm from the closed configuration to the loading configuration (by rotating 6, the adjustment arm is released from its position and the adjustment arm is translated as claimed).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and 1UP, further in view of Reeves.
Regarding claim 17, although the Phillips/1UP combination discloses the claimed subject matter (see rejection of claim 17 above), in the spirit of forming a rejection based not only on the claimed invention, but also on the disclosed invention, Reeves discloses a bicycle carrier with an actuation member (24) configured to release an adjustment arm (when 24 is actuated, the arm is released for adjustment).  It would have been obvious to one of ordinary skill to have used ratchet arms in Phillips because doing so only involves a simple substitution of one known, equivalent adjustable arm (ratchet arm) for another (screw arm) to obtain predictable results.  In the combination, the ratchet arm (18 – Reeves) would be anchored at the lower pivot point at the base, and the ratcheting assembly (24 – Reeves) would be movable and would be pivotally attached to the wheel securement arm (at 9 – Phillips).  In the combination, the adjustment arm is released by the actuation member (24 – Reeves) and is free to translate from the closed to loading configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734